DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-19, the closest prior art Zhang US 2017/0170199 as previously cited teaches an optical waveguide display substrate, comprising: a first base substrate; a reflective element on the first base substrate, the reflective element comprising a first surface facing the first base substrate, a second surface on an opposite side of the reflective element from the bottom surface, and two light-receiving surfaces connecting the first surface to the second surface at opposite ends of the reflective element; and a first film assembly between the first base substrate and the reflective element, the first film assembly comprising a first optical layer and a second optical layer on the first optical layer; wherein: a refractive index of the first optical layer is smaller than a refractive index of the second optical layer, an orthographic projection of the first optical layer on the first base substrate overlaps with an orthographic projection of the reflective element on the first base substrate, and an orthographic projection of the second optical layer on the first base substrate overlaps with the orthographic projection of the reflective element on the first base substrate.  Zhang does not teach a second film assembly that covers at least the side surfaces of the reflective element, the second film assembly comprising a third optical layer and a fourth optical layer; a refractive index of the third optical layer is larger than a refractive index of the fourth optical layer, and the third optical layer and fourth optical layer are arranged, in this order on the reflective element in a direction away from the first base substate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871